Affirmed and Memorandum Opinion filed April 4, 2019




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00156-CR

              FRANKIE DELAWRENCE GREEN, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 344th District Court
                         Chambers County, Texas
                        Trial Court Cause No. 18737

                         MEMORANDUM OPINION


      Appellant appeals his conviction for aggravated sexual assault. See Tex.
Penal Code § 22.021. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2